Citation Nr: 1212923	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and small hiatal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right fifth finger injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served in the Army and Air Force Reserves, and has verified active duty from January 25 to June 15, 1991, February 2003 to June 2004, and September 2004 to July 2005.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2006 rating decision of the Veterans Administration (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied the Veteran's claims for service connection for GERD, hypertension and a right fifth finger injury.  The Veteran disagreed and perfected an appeal.  In May 2011, the Veteran and her representative presented testimony in support of her claims at a hearing at the RO before a local hearing officer.  In January 2012, the Veteran and her representative presented testimony in support of her claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for GERD, hypertension and residuals of a right little finger injury.  The Veteran essentially contends that although her GERD was not diagnosed until after her last period of active duty, it was caused by anti-inflammatory medications she was prescribed to take during her active duty service.  She also contends that her hypertension was aggravated during active duty and that her fifth finger injury was aggravated during a period of active duty for training.

GERD

The Veteran has been diagnosed with a current GERD and small hiatal hernia disorder.  She contends that her intake of anti-inflammatory medications caused her GERD condition that was diagnosed about 45 days after her discharge from active duty.  See January 2012 hearing transcript at page 8.  The record shows the Veteran was treated with anti-inflammatory medications while she was on active duty between September 2004 and July 2005.  The medical evidence, however, does not include a medical opinion regarding the nexus between anti-inflammatory medications and the Veteran's GERD and small hiatal hernia.  The evidence regarding whether there is a nexus between the Veteran's GERD and her use of medications during active duty service raises a question that requires the opinion of a medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v Nicholson, 21 Vet. App. 303 (2007).  The claim will be remanded for a medical examiner to provide an opinion whether it is at least as likely as not that the Veteran's current GERD disorder is related to her active duty service.

Hypertension

The Veteran has contended that her hypertension was aggravated during the periods of active duty between February 2003 to June 2004, and September 2004 and July 2005.  See for example January 2012 hearing transcript at pages 6-7.  She has stated, and the record shows, that she was diagnosed with hypertension prior to the period of active duty.  The Veteran contends that her hypertension was aggravated by eating meals with high sodium content, such as MRE's and TV dinners, on active duty; and/or, by NASID medications taken on active duty.  She contends that she had blood pressure readings that exceeded those taken prior to the period of active duty.

The medical evidence suggests that the Veteran has records of blood pressure readings that are not included in her service treatment records, particularly for the periods preceding the February 2003 activation.  See for example, January 2012 hearing transcript at page 3; see also June 1, 2005, medical record from 62 Medical Group, McChord Air Force Base, signed by Captain N.C.  The Veteran's VA claims folder, however, does not include any evidence of such readings.  This evidence relates to the question of whether the Veteran's blood pressure was aggravated during periods of active duty, therefore, the Veteran should be asked to submit or identify relevant records so VA can attempt to obtain them.

A veteran "shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  The Court has held that the presumption of soundness is not effective unless there is evidence of an examination prior to the period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The Board observes that in this case, there is no evidence the Veteran underwent an examination prior to her 1998 active duty for training period, her February 2003 to June 2004 period, or prior to the period of active duty she served between September 2004 and July 2005.

Medical evidence of record showing blood pressure readings prior to the February 2003 activation includes records showing the following:

9/11/93	118/80
2/7/98		134/79
10/17/98	139/82
4/4/00		120/76
4/12/00	135/85
5/9/00		140/85

The medical evidence includes a February 16, 2003, record shows that the Veteran stated her blood pressure was controlled.  Blood pressure readings from 2003 show the following:

5/13/03	128/80
8/2/03		153/96
9/17/03	130/70
10/28/03	126/84
12/15/03	144/93

Blood pressure readings from 2004 show the following:

1/20/04	162/88
2/6/04		142/98
4/7/04		124/84
7/2/04		113/64
7/28/04	113/64
11/18/04	142/92

Blood pressure readings from 2005 show the following:

3/11/05	131/81
3/22/05	143/87 and 132/82
6/1/05		128/92

A June 1, 2005, medical record includes an examiner's opinion that the Veteran's blood pressure was in "poor control."

The medical evidence requires the opinion of a medical professional that addresses first whether the Veteran experienced an increase of hypertension during active duty, and if so, whether it is clear and unmistakable that the hypertension was not aggravated by service.  

The Veteran should be notified that if she has records of blood pressure readings that are not included in her service treatment records and were taken prior to her activation in February 2003, she should submit those records.  For those reasons, the Board remands the claim for further development.

Fifth finger residuals

The Veteran testified that she originally injured her right fifth, or little, finger in high school playing volleyball.  See January 2012 hearing transcript at page 12.  In 1998, while on active duty for training and in the line of duty, the Veteran slipped and fell and reinjured her right fifth finger.  Subsequent treatment occurred after the Veteran left active duty, including surgical procedures on the finger.  A January 2006 VA examiner determined, among other things, that the Veteran had lost sensation in the little finger.  The finding suggests that the Veteran's little finger may have been made worse and that there is now a potential that the Veteran has a nerve disorder that affects her right little finger.  

The Veteran's service connection claim contends that her little finger was permanently aggravated by the treatment she received after the fall she suffered during active duty.  The Board notes that she was not on active duty when she was treated by Air Force medical providers, but she argues that the treatment resulting in loss of feeling was an indirect result of her fall that did occur on active duty.  

The Board remands the claim for a medical opinion regarding whether it is at least as likely as not that the Veteran's little finger was aggravated by the fall or by the subsequent medical treatment.

Also, the Veteran testified that she has been treated as a patient at a medical facility at Ft. Rucker, Alabama, since she moved to Alabama.  VA is responsible for obtaining any treatment records identified by the Veteran and held by a Federal agency.  Thus, the claim is also remanded to ensure that all Federal medical records are included in the Veteran's VA claims folder.

Finally, it is noted that the supplemental statement of the case dated in July 2011 shows that outpatient treatment records from the central Alabama Veterans Health Care System for March 2, 2006, to April 29, 2011, were electronically reviewed.   These medical records are not in the claims folder or in Virtual VA.  This should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that she submit or identify any medical records pertaining to GERD and hiatal hernia, hypertension and right fifth finger disorders prior to 2003 and thereafter that are not already of record.  If any sufficiently identified records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the claims folder or Virtual VA, VA medical records pertaining to the Veteran that date from March 2006, as well as any other VA records the Veteran identified in response to step 1.  

3.  Attempt to obtain TRICARE records pertaining to the Veteran's treatment as a dependent maintained at any health care facility located at Fort Rucker, Alabama.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completion of the foregoing, provide the Veteran's VA claims folder to an appropriate examiner who should review the medical evidence and provide an opinion whether it is at least as likely as not that the Veteran's GERD and hiatal hernia disorders were incurred during her active duty service.  For purposes of this opinion, the examiner should note that the Veteran was on active duty between September 7, 2004, and July 1, 2005.

The examiner should specifically provide an opinion whether it is at least as likely as not that the Veteran's GERD and/or small hiatal hernia disorders were caused by the NASID medications she was prescribed during her active duty period or otherwise began in or are related to service.

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinions, an examination should be provided.

The examiner's opinion must include a complete rationale, which may include reference to clinical and medical evidence and relevant medical literature.

5.  Provide the Veteran's VA claims folder to an appropriate medical examiner who should review the claims folder and provide an opinion whether the Veteran's hypertension was aggravated during active service from February 2003 to June 2004 or from September 2004 to July 2005.  [Note: temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)].

If the disability was aggravated while she was on active duty, is it clear and unmistakable (i.e., undebatable) that the aggravation was due to the natural progress of the disease. 

For purposes of the opinion, the examiner should note that the Veteran was on active duty for two separate periods between February 15, 2003, and June 18, 2004 and September 7, 2004, and July 1, 2005.

The Veteran contends that her hypertension disorder was permanently aggravated by her ingestion of meals containing high quantities of sodium or by the NASID medications she was prescribed during her active duty periods.

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinions, an examination should be provided.

The examiner's opinion must include a complete rationale, which may include reference to clinical and medical evidence and relevant medical literature.

6.  Provide the Veteran with a medical examination by a VA examiner.  The examiner should review the Veteran's VA claims folder and indicate that the Veteran's record was reviewed in the written examination report.  The examiner should provide a description of all residuals of the Veteran's right fifth finger injury suffered in 1998, including any resulting nerve damage, and include a description, to the extent practicable, of the residuals of surgeries, including scars.  The examiner should then opine whether it is at least as likely as not that the right finger injury that pre-existed her period of active duty for training in 1998 was permanently aggravated during that period of service.  [Note: temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)].

The examiner's opinion must include a complete rationale, which may include reference to clinical and medical evidence and relevant medical literature.

7.  Ensure the above development has been properly completed and that the examination reports and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


